STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                   NO.   2022      Kw   0181


VERSUS


RICHARD         ANDERSON                                                       MARCH      28,     2022




In   Re:          Richard       Anderson,       applying for supervisory writs,  19th
                  Judicial           District   Court,  Parish of East  Baton  Rouge,

                  No.    08- 10- 0824.




BEFORE:           MCDONALD,          LANIER,    AND    WOLFE,    JJ.



        WRIT      DENIED        AS    MOOT.     The     record    of   the   Clerk      of    Court      of

East       Baton        Rouge        Parish     reflects        the    district      court        denied

relator' s        Motion        for    Reconsideration          of    Sentence     on   October       17,

2016.


                                                      JMbi
                                                      WIL

                                                      EW




     URT   OF    APPEAL,        FIRST    CIRCUIT




           DEPUTY
                 L;     CtERK    OF   COURT
                  FOR     THE    COURT